Exhibit 10.9b

SIXTH AMENDMENT TO LEASE

THIS SIXTH AMENDMENT TO LEASE (this “Amendment”) is dated solely for reference
purposes as of March 30, 2016, between 111 SW 5th Avenue Investors LLC, a
Delaware limited liability company (“Landlord”), and New Relic, Inc., a Delaware
corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into a certain Office Lease, dated as of June 15,
2012 (the “Original Lease”) as amended by a First Amendment to Lease, dated as
of October 23, 2012 (“First Amendment”), a Second Amendment to Lease dated as of
November 5, 2013 (the “Second Amendment”), a Third Amendment to Lease dated as
of March 10, 2014 (the “Third Amendment), a Temporary Space Extension Agreement
dated as of May 1, 2014, a Fourth Amendment to Lease dated as of May 21, 2014
(the “Fourth Amendment”), and a Fifth Amendment to Lease dated as of June 26,
2014 (the “Fifth Amendment”) (the Original Lease as so amended, is referred to
herein as the “Lease”).

B. Pursuant to the terms and conditions of the Fourth Amendment, Landlord is
required to deliver to Tenant the Second Expansion Premises. Landlord has not
yet delivered the Second Expansion Premises to Tenant, and Landlord and Tenant
desire to modify Landlord’s delivery requirements and confirm the timing for
delivery of the Second Expansion Premises to Tenant, subject to and as provided
in this Amendment.

C. Accordingly, the parties desire to amend the Lease as set forth in and
subject to the terms and conditions contained in this Amendment.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Capitalized Terms. All capitalized terms which are not specifically defined
in this Amendment and which are defined in the Lease will have the same meaning
for purposes of this Amendment as they have in the Lease.

2. Second Expansion Premises. Sections 3(a), 3(b) and 3(c) of the Fourth
Amendment are hereby deleted and replaced with the following:

“(a) Subject to the provisions of this Section 3, effective as of the Second
Expansion Effective Date (as defined below), Landlord leases to Tenant, and
Tenant leases from Landlord, the Second Expansion Premises. Landlord shall
deliver the Second Expansion Premises to Tenant in the Improvable Condition (as
defined below) on June 1, 2016 or as soon thereafter as Landlord is reasonably
able to do so. The Second Expansion Premises will be in “Improvable Condition”
when in “broom clean” condition and all tenants have been relocated from the
Second Expansion Premises or have otherwise vacated the Second Expansion
Premises and Landlord has exclusive possession of the Second Expansion Premises.
Landlord shall use good faith, diligent efforts (at

 

1 – SIXTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------

Landlord’s sole cost and expense) to deliver the Second Expansion Premises on
June 1, 2016. If Landlord fails to deliver possession of the Second Expansion
Premises to Tenant in the Improvable Condition on or prior to November 30, 2016,
Tenant shall be entitled to send written notice to Landlord stating that if
Landlord has not delivered the Second Expansion Premises within thirty (30) days
after the date of Tenant’s notice, Tenant may elect to terminate the Fourth
Amendment and Sixth Amendment to the Lease. If Landlord does not deliver the
Second Expansion Premises to Tenant prior to expiration of such thirty (30) day
period, Tenant may terminate the Fourth Amendment and Sixth Amendment to the
Lease by providing written notice to Landlord within ten (10) days after the end
of the 30-day period. If Tenant elects to terminate the Fourth Amendment and
Sixth Amendment to the Lease, such Amendments will be automatically null, void
and of no further force or effect. If Landlord so elects, the parties agree to
execute an instrument which confirms and effects a release and surrender of all
of Tenant’s right, title and interest in and to the Second Expansion Premises
pursuant to the terms of the Lease and otherwise, provided that failure of
either party of execute such instrument shall not affect such termination. If
Tenant fails to provide such termination notice within the time period set forth
above, time being of the essence, Tenant will be deemed to have irrevocably
waived such termination right.

(b) Provided that Tenant has not exercised its termination right contained in
Section 3(a) above, Landlord will proceed diligently and use reasonable efforts
to deliver to Tenant possession of the Second Expansion Premises. If Landlord
fails to deliver possession of the Second Expansion Premises in the Improvable
Condition on or prior to December 31, 2016, Landlord will grant to Tenant a
credit (the “Expansion Rent Credit”) equal to $1,074.07 multiplied by the number
of days in the period beginning on December 31, 2016, and ending on the day on
which Landlord delivers to Tenant possession of the Second Expansion Premises in
the Improvable Condition, inclusive. Except for such Expansion Rent Credit, as
herein provided, and except for the termination right set forth in Section 3(a)
above, there will be no other liability against Landlord for failure to deliver
possession of the Second Expansion Premises in the Improvable Condition.
Landlord will apply such Expansion Rent Credit (if any) against Base Rent coming
due under this Lease in the order in which such Base Rent becomes due.

(c) The “Second Expansion Effective Date” will be the 91st day following the
date that Landlord delivers the Second Expansion Premises to Tenant in the
Improvable Condition. The lease term for the Second Expansion Premises shall be
co-terminus with the lease term for the balance of the Premises (i.e., the last
day of the 84th full calendar month after the Second Expansion Effective Date).
Landlord and Tenant agree, upon demand by the other, to execute and deliver a
Commencement Date Agreement in the form of Exhibit B attached to this Sixth
Amendment to Lease. If Landlord makes such demand upon Tenant but Tenant fails
to respond within fifteen (15) days, then Tenant will irrevocably be deemed to
have agreed with Landlord as to the information set forth in the Commencement
Date Agreement so delivered by Landlord to Tenant.”

 

2 – SIXTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------

3. Tenant’s Work. Tenant shall improve the Second Expansion Premises pursuant to
the Work Letter attached to this Sixth Amendment to Lease as Exhibit A (the
“Work Letter”). Landlord shall, as provided in the Work Letter, provide a tenant
improvement allowance in the amount of $794,000.00 (the “Allowance”) and will
reimburse at the time of disbursing the Allowance up to $2,977.50 of space
planning costs.

4. Deletion of Tenant Obligation to Pay Moving Expenses. Section 7 of the Fourth
Amendment is hereby deleted and is of no force or effect.

5. Preparation and Condition of the Premises.

(a) The Work Letter attached to the Fourth Amendment as Exhibit B is hereby
deleted.

(b) Section 5 of the Fourth Amendment is hereby restated as follows:

“5. Preparation and Condition of the Premises. As of the date of this Amendment
set forth above, Landlord has not received written notice of any defect or need
for repair in the Second Expansion Premises which remains uncured. Landlord
shall continue to maintain and repair the Second Expansion Premises to the
extent Landlord is obligated to do so pursuant to the provisions of the current
lease for the Second Expansion Premises until the Second Expansion Premises are
delivered to Tenant as provided in this Amendment. Subject to the foregoing,
Landlord is leasing the Second Expansion Premises to Tenant “AS IS” and “With
All Faults”, without any representations or warranties of any kind (including,
without limitation, any express or implied warranties of merchantability,
fitness or habitability) except for Landlord’s express obligations under the
Lease. Landlord will have no responsibility for the cost of Tenant’s Work except
as expressly provided in the Work Letter. Taking possession of the Second
Expansion Premises by Tenant will be conclusive evidence as against Tenant that
the Second Expansion Premises were in good and satisfactory condition when
possession was so taken.

Subject to the initial two (2) sentences in the immediately preceding paragraph,
during the Extension Term, Landlord is leasing the Initial Premises to Tenant
“AS IS” and “With All Faults”, without any representations or warranties of any
kind (including, without limitation, any express or implied warranties of
merchantability, fitness or habitability) except for Landlord’s express
obligations under the Lease. Tenant acknowledges that it is currently in
possession of the Initial Premises and that the Initial Premises are in good and
satisfactory condition.”

6. Notices.

All notices sent to Landlord under this Lease shall be sent to:

 

3 – SIXTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------

111 SW 5th Avenue Investors LLC

455 Market Street, Suite 1000

San Francisco, CA 94105

Attention: Asset Manager, U.S. Bancorp Tower

and

111 SW 5th Avenue Investors LLC

Ten State House Square, 15th Floor

Hartford, CT 06103-3604

Attention: General Counsel

and

111 SW 5th Avenue Investors LLC

c/o Unico Properties LLC

111 SW Fifth Avenue, Suite 1250

Portland, OR 97204

All notices sent to Tenant under this Lease shall be sent to:

New Relic, Inc.

188 Spear Street, Suite 1200

San Francisco, CA 94105

Attention: General Counsel

With a copy to:

Perkins Coie LLP

1120 NW Couch St., 10th Floor

Portland, OR 97209

Attn: Andrew Solomon

7. Authority; Not Restricted. Landlord and Tenant each represent and warrant to
the other that this Amendment has been duly authorized, executed and delivered
by and on behalf of each party hereto and constitutes the valid and binding
agreement of Landlord and Tenant in accordance with the terms hereof. Tenant
warrants and represents to Landlord that Tenant is not, and shall not become, a
person or entity with whom Landlord is restricted from doing business with under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including, but not limited to, those named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including, but not limited to, the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transaction or be otherwise associated with such
persons or entities.

 

4 – SIXTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------

8. Real Estate Brokers. Each party hereto hereby represents and warrants to the
other that in connection with this Amendment, the party so representing and
warranting has not dealt with any real estate broker, agent or finder, except
for Cresa and Jones Lang LaSalle Americas, Inc. (each, a “Broker”), and, to its
knowledge no other broker initiated or participated in the negotiation of this
Amendment, submitted or showed the applicable premises to Tenant or is entitled
to any commission in connection with this Amendment. Each party hereto will
indemnify, defend and hold harmless the other against any and all claims, costs,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees) in connection with any inaccuracy in such party’s representation. Landlord
and Tenant each hereby agrees that it will pay any applicable commission to its
respective Broker according to a separate agreement.

9. Stipulation. The Premises are stipulated for all purposes to contain the
number of rentable square feet as set forth in this Amendment. Unless otherwise
expressly provided herein, any statement of square footage set forth in this
Amendment, or that may have been used in calculating rental, is an approximation
which Landlord and Tenant agree is reasonable and the rental based thereon is
not subject to revision whether or not the actual square footage is more or
less.

10. Counterparts. This Amendment may be executed in any number of counterparts
and by each of the undersigned on separate counterparts and may be delivered by
facsimile or other electronic delivery (such as, without limitation, scanned
signatures in .pdf format), and each such counterpart will be deemed to be an
original, but all such counterparts will together constitute but one and the
same Amendment.

11. Time of Essence. Time is of the essence of this Amendment.

12. No Offer. Submission of this instrument for examination or negotiation will
not bind Landlord, and no obligation on the part of Landlord will arise until
this Amendment is executed and delivered by both Landlord and Tenant. However,
the execution of this Amendment by Tenant and delivery thereof to Landlord or
Landlord’s agent will constitute an irrevocable offer by Tenant on the terms and
conditions herein contained, which offer may not be revoked for thirty (30) days
after such delivery.

13. Entire Agreement. This Amendment and the Lease contain all the terms,
covenants, conditions and agreements between Landlord and Tenant relating to the
matters provided for in this instrument. No prior or other agreement or
understanding pertaining to such matters other than the Lease will be valid or
of any force or effect. This Amendment may only be modified by an agreement in
writing signed by Landlord and Tenant.

14. Joint and Several Liability. If this Amendment is signed, or if the
obligations of Tenant are otherwise guaranteed, by more than one party, their
obligations shall be joint and several, and the release or limitation of
liability of any one or more of the parties shall not release or limit the
liability of any other party.

 

5 – SIXTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------

15. Certification. As an essential inducement to Landlord to execute this
Amendment, Tenant hereby certifies and warrants to and agrees with Landlord that
(a) no event of default by Landlord under the Lease exists as of the date
hereof, nor has any event occurred which, with the passage of time or the giving
of notice, or both, would constitute an event of default, (b) Landlord is not in
any manner in default in the performance or observance of any obligation or duty
owed to Tenant, under the Lease or otherwise, and (c) Tenant has no defenses,
offsets, claims or counterclaims to the observance and performance by Tenant of
any provision of the Lease or this Amendment, or, if any such defenses, offsets,
claims or counterclaims exist, they are hereby forever waived, released and
settled in consideration of this Amendment.

16. Limitation on Liability. The liability of Landlord to Tenant under this
Amendment will be limited as provided in Article 35.K of the Original Lease,
which Section is incorporated herein by reference as though fully set forth
herein.

17. Lease in Full Force and Effect. As modified hereby, the Lease and all of the
terms and provisions thereof remain in full force and effect and are
incorporated herein as if herein fully recited.

 

6 – SIXTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment in multiple
original counterparts as of the day and year first above written.

 

LANDLORD:

   

111 SW 5th Avenue Investors LLC,

a Delaware limited liability company

   

By:

 

111 SW 5th Avenue JV Member LLC,

a Delaware limited liability company, member

   

By:

 

TPF Equity REIT Operating Partnership

LP, a Delaware limited partnership,

its sole member

   

By:

 

TPF Equity REIT Operating Partnership

GP LLC, a Delaware limited liability

company, its general partner

    By:   /s/ Carl Pierce     Name:   Carl Pierce     Its:   Executive Director

TENANT:

   

New Relic, Inc., a Delaware corporation

    By:   /s/ Angel Zhao     Print Name: Angel Zhao     Its:  

CAO

 

7 – SIXTH AMENDMENT TO LEASE



--------------------------------------------------------------------------------

EXHIBIT A

TENANT IMPROVEMENT WORK LETTER

1. Landlord Work. The Second Expansion Premises shall be delivered in the
Improvable Condition (as defined in the Amendment to which this Exhibit A is
attached). Landlord has not agreed to perform any tenant improvement work.

2. Tenant Work. Tenant intends to install certain leasehold improvements in the
Second Expansion Premises (the “Tenant Improvements”). The installation of such
Tenant Improvements is herein referred to as “Tenant’s Work.” The installation
of such Tenant Improvements shall be accomplished in accordance with this Work
Letter and also all other applicable provisions of the Lease; without limiting
the foregoing, the parties agree that the Tenant’s Work is “Work” as defined by
Article 9 of the Original Lease, and that all provisions of the Lease applicable
to “Work” apply to the Tenant’s Work. In the event of a conflict, the provisions
of this Exhibit shall control over the provisions of the Lease.

3. Plans. Prior to commencing Tenant’s Work, Tenant shall obtain Landlord’s
prior written approval of the final plans and specifications for Tenant’s Work
as set forth in Article 9 of the Original Lease. The final plans and
specifications as approved by Landlord are herein referred to as the “Final
Plans.” Landlord shall, as part of Landlord’s prior written approval, confirm in
writing any portion of Tenant’s Work required to be removed from the Premises by
Tenant upon the expiration or earlier termination of the Lease.

4. Permits and Approvals. Prior to commencing any construction activity, Tenant
shall obtain, at its sole cost and expense, all permits and approvals necessary
to perform Tenant’s Work in accordance with the Final Plans. Copies of all such
permits and approvals shall be delivered to Landlord as obtained.

5. Contractors.

a. General Contract. Tenant shall engage a licensed general contractor to
perform Tenant’s Work subject to Landlord approval under Article 9 of the
Original Lease. Tenant shall include, within the provisions of its contract with
the general contractor, the following provisions:

i. The general contractor shall subcontract only to appropriately licensed
subcontractors.

ii. The general contract shall contain all customary warranties for work of the
types performed and shall require the general contractor to obtain all customary
warranties from each subcontractor and supplier. All such warranties from the
general contractor shall expressly state that they are for the benefit of both
Landlord and Tenant, that the same are assignable to Landlord, and that Landlord
shall have a direct right to enforce the same.

b. Performance. A copy of the general contract and of all subcontracts, supplier
contracts, and operating manuals shall be delivered to Landlord as
executed/received by Tenant. Tenant shall pay and perform all of its obligations
to the general contractor and otherwise with respect to the Tenant’s Work as it
is completed in accordance with the general construction contract. Payments to
the general contractor shall be made, in full, no less frequently than monthly.

 

1 – EXHIBIT A



--------------------------------------------------------------------------------

c. Subcontractors. Tenant and its general contractor shall employ only
subcontractors approved by Landlord as provided in Article 9 of the Original
Lease to perform mechanical, HVAC, electrical and plumbing work. Approval of any
such subcontractor by Landlord does not impose any obligation or liability upon
Landlord.

6. Construction. Tenant shall comply with the following provisions.

a. Course of work. Tenant’s Work shall be conducted as set forth in Article 9 of
the Original Lease.

b. Deliveries. Upon final completion, Tenant shall deliver to Landlord the
following:

i. A complete set of the Final Plans with field notes, showing fully and in
detail all work, including changes from the approved Final Plans and any
variations from the work as shown on the Final Plans.

ii. A complete copy of all inspection reports from governmental authorities and
of all certificates of occupancy.

iii. To the extent required under this Work Letter, a copy of all warranties
from the general contractor, together with an assignment of the rights of Tenant
with respect to all such warranties in form reasonably acceptable to Landlord
and Tenant.

iv. A certified copy of a completion notice with proof of proper posting and
recording pursuant to ORS 87.045.

v. Paid invoices and unconditional lien waivers for all of Tenant’s Work.

vi. A Certificate of Completion from Tenant’s architect in form reasonably
acceptable to Landlord and Tenant’s architect.

7. Payment Contribution. Tenant shall finally complete Tenant’s Work in
accordance with the provisions of this Lease, shall fully pay for the same, and
shall obtain all necessary certificates of occupancy and a certificate from the
architect that Tenant’s Work has been finally completed in accordance with the
Final Plans. Tenant shall submit evidence of compliance with the foregoing
requirements to Landlord following final completion and shall make the
deliveries listed in Section 6b. Within thirty (30) days following the later of
Tenant opening for business at the Second Expansion Premises and Tenant making
such submission and deliveries, Landlord shall pay to Tenant the Costs of
Tenant’s Work up to the amount of the Allowance (as those terms are defined
herein), as follows.

 

2 – EXHIBIT A



--------------------------------------------------------------------------------

a. Allowance. The Costs of Tenant’s Work shall be reimbursed by Landlord up to
the amount of the Allowance; the Allowance shall not be used for trade fixtures,
equipment or personal property. If the Costs are less than the Allowance, then
the amount of the Allowance will be automatically reduced to equal the Costs. If
any part of the Allowance is not used to pay Costs by the second anniversary of
delivery of the Second Expansion Premises, the unused part of the Allowance is
forfeited and will not be available for any purpose, it being the responsibility
of Tenant to plan the remodeling process to allow Tenant’s Work to be completed
and Tenant’s right to reimbursement to be perfected by such date.

b. Costs. The “Costs” of Tenant’s Work are all hard and soft costs related to
Tenant’s Work including but not limited to architectural plans, permits, and
construction costs. Costs shall include a construction oversight fee of 3% of
the Allowance, to be deducted from the Allowance and paid to Landlord’s agent;
Tenant shall not be required to pay Landlord any other sums in connection with
Tenant’s Work, including without limitation, as set forth in Article 9(F) of the
Lease. Tenant shall pay all Costs as and when due.

c. Default. No disbursement of the Allowance shall be due or paid at any time
that a Default exists under the Lease.

8. Construction Oversight. Tenant shall provide all project management and
oversight of Tenant’s Work necessary for Tenant to perform its obligations
hereunder. Landlord and/or its property manager (or designee) shall be given the
schedule for all project meetings and shall have the right to attend all such
meetings. Landlord and Landlord’s agents shall have the right, but not the
obligation, to inspect the construction of Tenant’s Work as provided in Article
9(B) of the Lease. However, neither the right herein granted to Landlord to make
such inspections, nor the making of such inspections by Landlord, shall operate
as a waiver of any rights of Landlord to require good and workmanlike
performance of all Tenant’s Work in accordance with the requirements of this
Work Letter. Notwithstanding any inspection or acceptance by Landlord of
Tenant’s Work, or any portion thereof, Tenant acknowledges that Landlord’s sole
interest in doing so is to protect the Building and Landlord’s interests.
Accordingly, Tenant shall not rely upon Landlord’s inspections or approvals, and
agrees that Landlord shall not be the guarantor of, nor responsible for, any of
Tenant’s Work. Tenant shall be solely responsible for, and shall remedy, at
Tenant’s sole expense, any and all defects in Tenant’s Work that may appear
during or after the completion thereof, whether the same shall affect the Second
Expansion Premises in particular or any part of the Building in general.

 

3 – EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

COMMENCEMENT CERTIFICATE

It is hereby agreed among the parties to that certain Sixth Amendment to Lease
dated             , 20     , for Suite             , in the building located at
111 SW Fifth Avenue, Portland, Oregon (the “Lease”) between New Relic, Inc.
(“Tenant”), and 111 SW 5th Avenue Investors LLC (“Landlord”) that:

1. The Second Expansion Effective Date is                     .

2. The Extended Expiration Date of the Extension Term is                     .

Tenant hereby acknowledges that the Second Expansion Premises has been delivered
in accordance with Landlord’s obligations for the delivery of the Second
Expansion Premises under the Lease.

 

1 – EXHIBIT B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this certificate as of the
date hereof.

 

LANDLORD:

 

111 SW 5th Avenue Investors LLC,

a Delaware limited liability company

  By:  

111 SW 5th Avenue JV Member LLC,

a Delaware limited liability company, member

  By:  

TPF Equity REIT Operating Partnership

LP, a Delaware limited partnership, its sole member

  By:  

TPF Equity REIT Operating Partnership GP LLC,

a Delaware limited liability

company, its general partner

  By:  

 

  Name:   Carl Pierce   Its:   Executive Director

TENANT:

  New Relic, Inc., a Delaware corporation   By:  

 

  Print Name:                                 
                                                             Its:  

 

 

2 – EXHIBIT B